Title: To Benjamin Franklin from Jane (Jenny) Mecom, 9 January 1773
From: Mecom, Jane
To: Franklin, Benjamin


My dear and Honourd Uncle
Boston Janry the 9 1773
My Heart has ever been susceptible of the warmest greatitude for your frequent Benefactions to the whole of our Family, but your last KIND, unexpected as well as undiserved, NOBLE presant in particular to me, calls for a particular acknoledgement from me. Except then dearest Sir, my most Sinceare and hearty thanks, with a promise, that your kindness Shall ever be greatefully rememberd, and your donation be made the best use of; as it will be laid out by my Mamma and the good Mrs. Williams, who is allways, ready with Mr. Williams, to give their friendly advice, and asistance on every occasion, few are blessed, with Such friends as we are; how then can we be unhappy; I am not nor would I change conditions with one person living were I sure of fullfilling my most ardent wish, that every action of my life, may be a credit to my Uncle, my constant endeavours and earnest prayers, shall not be wanting. When dear Sir, shall I have the happiness, of thanking you in person, for all your kindness; god send it may be soon: till then, please to except this incorrect Scrawl and permit me to Subscribe myself, your Sincearly affectionate forever obliged, and ever dutifull Niece,
Jenny Mecom
P S the Man who will Share your goodness with me desires his most dutifull respects and Sincear thanks.
J M
 
Addressed: To / Dr. Benjamin Franklin / Craven Street. / London.
